Citation Nr: 0841924	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-19 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claim of 
entitlement to service connection for a back disability.  A 
hearing before the undersigned Veterans Law Judge at the RO 
was held in April 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran indicated, in his notice of disagreement, that he 
had received treatment for his back at several different 
private doctor's offices, and that one specific treatment 
record indicated that, because of the shape of the disc in 
the veteran's back, that he must have had a serious fall or 
accident in the past to account for that finding.  The Board 
notes that this treatment record is not associated with the 
veteran's claims file.  As it appears relevant to the 
question of the etiology of the veteran's current back 
disability, and as the absence of this record appears to 
indicate that there may be more available relevant records 
that have not been associated with the veteran's claims file, 
the Board finds that this claim should be remanded in order 
to ensure that all relevant records are associated with the 
claims file.

In addition, the Board points out that the evidence does show 
that, in July 1977, around the time of the veteran's 
motorcycle accident, he complained of neck pain as well as 
the shoulder injury for which he is service connected.  
Further, a July 1977 report of cervical spine X-ray 
specifically noted a loss of the normal lordotic curve of the 
cervical spine.  However, it does not appear that the 
veteran's October 2005 VA examination addressed the issue of 
a cervical spine disability.  As such, upon remand, the 
veteran should also be scheduled for an additional VA 
examination which considers the question of whether the 
veteran's loss of lordotic curve of the cervical spine in 
service, or reports of neck pain in service, may be related 
to any current back disability.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.   Contact the veteran and request that 
he provide the names and addresses of all 
health care professionals who have 
recently treated him for his back.  After 
obtaining any necessary releases, please 
obtain all identified medical records and 
associate them with the veteran's claims 
file.

2.  After the above development has been 
completed, and the relevant records 
associated with the veteran's claims file, 
schedule the veteran for a VA orthopedic 
examination to determine the current 
etiology of any back disability diagnosed, 
to include both lumbar and cervical spine 
disabilities.  The examiner should review 
the veteran's claims folder and all 
associated medical records.  The examiner 
is specifically asked to comment on the 
reports in service of neck pain, and a 
July 1977 X-ray noting loss of the normal 
lordotic curve of the cervical spine.

3.  After the above has been completed, 
the AMC must readjudicate the issue on 
appeal, taking into consideration all 
evidence added to the file.  If the issue 
on appeal continues to be denied, the 
veteran and his representative must be 
provided a Supplemental Statement of the 
Case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified by the RO; however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2008).  Thereafter, the case should be returned to 
the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




